ACCEPTED
                                                                                   03-15-00075-CR
                                                                                           8230859
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             12/14/2015 4:37:23 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK

                             NO. 03-15-00075-CR

 JOHN LYNN KOLSTER                      §    INTHE                FILED IN
                                                           3rd COURT OF APPEALS
                                        §                       AUSTIN, TEXAS
 vs.                                    §   3rd   COURT    12/14/2015 4:37:23 PM
                                        §                      JEFFREY D. KYLE
                                                                    Clerk
 STATE OF TEXAS                         §    OF APPEALS, Austin, Texas


       MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes JOHN LYNN KOLSTER Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

Appellant's Brief pursuant to Rule 38.6 (d) of the Texas Rules of Appellate

Procedure, and for good cause shows

the following:



             1.   On December 14, 2015 this counsel filed Appellant's Motion to

            Extend Time to File Appellant's Brief.

            2.    This case is on appeal from the 391 st District Court of Tom

            Green County Texas.

            3.    The case below was styled In the State vs. John Lynn Kolster

            and numbered D-14-0523-SB. Appellant was convicted on November

            21, 2014 of Assault, Domestic Violence with prior convictions

                                                                                1
       enhanced to a second degree felony, and sentenced to 7 years in the

       institutional division of the Texas Department of Criminal Justice



       5.       A motion for new trial was filed November 20, 2014. Notice of

       appeal was given on December 18, 2014.

       6.       The clerk's record was filed on April 29, 2015; the reporter's

       record was filed on February 17, 2015.

8.    Counsel is Appointed in this matter. This Counsel was not trial

      counsel in this matter, and has recently finished reviewing the record.

      Counsel believes that an Ander's Brief in this matter may be

      appropriate, and is re-reviewing the record to confirm there is no error

      in the trial court's judgement. Counsel believes without additional

      time the Appellant will be denied effective assistance of counsel.

      9.     Counsel, therefore, requests this court extend the time for filing

      said Brief to 35 days from the current due date ofNovember 16, 2015.

       10.   Two previous Extensions have been granted regarding this

      matter.

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.
                                                                             2
                                        Respectfully submitted,
                                        Nathan Butler Attorney at law
                                        123 S. Washington
                                        San Angelo, Texas 76901
                                        Tel: (325) 653-2373
                                        Fax: (325) 482-8064


                                      By:/s/ Nathan Butler
                                        Nathan Butler
                                        State Bar No. 24006935
                                        Attorney for Appellant




                         CERTIFICATE OF SERVICE

      This is to certify that on, December 14, 2015, a true and correct copy of the

above and foregoing document was served on the following by united states mail.



MEGAN WHITE
Assistant District Attorney
119
   TH District Court Tom Green County
124 W. Beauregard
San Angelo, Texas 76903


                                     Is/Nathan Butler
                                     Nathan Butler




                                                                                  3
STATE OF TEXAS                                               §
                                                             §
COUNTY OF Tom Green                                          §


                                                        AFFIDAVIT

               BEFORE ME, the undersigned authority, on this day personally appeared

Nathan Butler, who after being duly sworn stated:

               "I am the attorney for the appellant in the above numbered and

               entitled cause. I have read the foregoing Appellant's Motion To

              Extend Time to File Appellant's Brief and swear that all of the

              allegations of fact contained therein are true and correct."




                                                          Affiant


              SUBSCRIBED AND SWORN TO BEFORE ME on December 14, 2015, to

certify which witness my hand and seal of office.

       \'''"'''''
  /J:.~~·'-f.~f_.J:._
  ~).*-}~ ~
  -r.;~;·.~·,~·s
                           MELVA LANITA BUTLER
                        Notary Public, State at Texas
                                                        ~~~
                          My Cornrntsston Expires       Notary Public, State of Texas
   ''••f..~;.:~•'''        Sepfember 17, 2018
                                                                                        4